Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office acknowledges receipt of the following item(s) from the Applicant:
Information Disclosure Statement (IDS) was considered.
Papers submitted under 35 U.S.C. 119(a)-(d) have been placed of record in the file.
2.	Claims 1-20 are presented for examination.
Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Specification
4.	The disclosure is objected to because of the following informalities: 
In Fig. 7A, the first and second compensation count signals are labeled as 1CNT_C and 2CNT_C, however, paragraphs 80 and 81, could be others, labeled 1CNT_P and 2CNT_P. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	Claims 1 and 13 are rejected under 35 U.S.C. § 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: page buffer, a current sensing circuit for providing pass and fail signals to a fail bit manager, a fail bit manager for providing a compensation code and an allowable fail bit code to the current sensing circuit.
	Claims 2-12 and 14-20 are rejected due to the rejections of the parent claim.
6.	The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. Note the additional references cited on the attached PTO-892 form which show further examples of a memory device.
	Allowable Subject matter
7.	Claims 1 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
8.	The following is a statement of reasons for the indication of allowable subject matter:
Claims include allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having a reference voltage generated according to an allowable fail bit code; and a fail bit manager configured to: increase an allowable number of fail bits included in the allowable fail bit code until the pass signal is output from the current sensing circuit, change the allowable fail bit code according to the allowable number of fail bits, and provide the allowable fail bit code to the current sensing circuit in claim 1; and change a ratio of the number of the detected fail bits and the allowable number of fail bits corresponding to the number of detected fail bits, wherein the ratio is determined according to a number of compensation values; and a fail bit manager configured to: adjust the allowable number of fail bits until the read operation is passed, and adjust the number of the compensation values when it is determined that the read operation is failed until the allowable number of fail bits reaches a maximum value in claim 2; and a combination of other limitations thereof as recited in claim.
9.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
10.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoai V. Ho whose telephone number is (571) 272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOAI V HO/Primary Examiner, Art Unit 2827